In this slip and fall case, I would grant the writ application of Circle K Stores, Inc., reverse the court of appeal ruling, and reinstate the trial court ruling, thereby dismissing this case. In my view, the trial court correctly concluded that the plaintiff failed to prove the elements of her claim under R.S. 9:2800.6, particularly insofar as the evidence established that only 11 seconds elapsed between the beverage spill and the plaintiff's fall. See White v. Wal-Mart Stores, Inc. , 97-0393 (La. 9/9/97), 699 So.2d 1081 (failure to prove any element of R.S. 2800.6 is "fatal to the claimant's cause of action").